PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/709,571
Filing Date: 12 May 2015
Appellant(s): Salkintzis, Apostolis, K.



__________________
Daniel L. Organ (Reg # 44,208)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11-29-2021

(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated 05-27-2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

A.  Applicant's argument with respect to claims 1-11 and 21-23, has misconstrued the examiner's position regarding in response to obtaining authorization to access the first user resources, communicating, to a first user device associated with the first user, a list of associates from the first user resources.  Kim teaches in response to obtaining authorization to access the first user resources, communicating, to a first user device associated with the first user, a list of associates from the first user resources, (i.e., section 0066 teaches transmitting using information received from the prose server in order to discover a list of associates.  The claim limitation is broad enough to incorporate a scenario where all the associates are selected therefore based on broadest reasonable interpretation this section alone teaches the limitation but for further clarity the following sections where cited as well.  section 

B.  Applicant's argument with respect to claims 1-11 and 21-23, has misconstrued the examiner's position regarding receiving, from the first user device, an indication of a set of associates selected from the list of associates communicated to the first user device, wherein each associate in the set of associates is permitted to discover the first user.  Kim teaches receiving, from the first user device, an indication of a set of associates selected from the list of associates communicated to the first user device, wherein each associate in the set of associates is permitted to discover the first user, (i.e., section 0066 teaches transmitting using information received from the prose server in order to discover a list of associates section 0063 also teaches communication between the prose server and the UE to further clarify; section 0060 also teaches that the prose server matches UE based on interest which teaches a selection of a subset of UE to match.  This section also teaches that the prose server receives security information needed to communicate or limiting to permitted associates; furthermore section 0072-0073 teaches updating a friend list and the friend list is a subset of all available UE; section 0076 further clarifies that the discovery codes are transmitted only to those in the friends list and within a certain area or a subset of associates that are permitted to discover.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).   A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). ). Thus Kim 

C.  Applicant's argument with respect to claims 1-11 and 21-23, has misconstrued the examiner's position regarding wherein the first proximity-based service code is associated with a validity time during which the first proximity-based service code can be broadcast.  The first argument is that the identifier in Wiseman is not the same as the service code that is claimed, applicant is reminded that the claim is broadly interpreted and it’s impermissible to import limitations from the specification; Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, Wiseman teaches wherein the first proximity-based service code is associated with a validity time during which the first proximity-based service code can be broadcast, (i.e., section 0043 teaches broadcast proximity based id or code section 0047 teaches limiting the proximity-based activity to a particular event at a particular time and place; clearly based on the teaching in Wiseman the discovery happens at a specific time and event including during an evening club setting).  Thus Kim in view of Wiseman still meet the scope of the limitations as currently claimed.

announcing, to a set of other proximity-based services servers, existence of the first proximity-based services code allocated for the first application to the first user, until the validity time expires.  Wiseman teaches announcing, to a set of other proximity-based services servers, existence of the first proximity-based services code allocated for the first application to the first user, until the validity time expires, (i.e., section 0041 teaches user discovery based on proximity; see section 0043 which teaches device can either communicate with a social networking system or broadcast clearly both models are taught; section 0047 teaches limiting the proximity-based activity to a particular event at a particular time and place; clearly based on the teaching in Wiseman the discovery happens at a specific time and event including during an evening club setting which teaches validity time; for further clarity section 0033 teaches the periodic transmission or announcement of existence or presence).  Thus Kim in view of Wiseman still meet the scope of the limitations as currently claimed.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JOEL MESA/Examiner, Art Unit 2447                                                                                                                                                                                                        
Conferees:

/JOON H HWANG/Supervisory Patent Examiner, Art Unit 2447                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.